DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “an electrical shield placed between the lead frame and the differential magnetic field sensor, the electric shield including a structured area having a conductive arm extending in a cut-out and configured to reduce formation of eddy currents in an area around the differential magnetic field sensor and a slit that connects the structured area with an outer edge of the electric shield, wherein the differential magnetic field sensor at least partially overlaps the structured area, and wherein the structured area extends beyond an outer circumference of the differential magnetic field sensor by 3% to 10% of a footprint of the differential magnetic field sensor” in combination with all the limitations of claim 1.
Claims 2-6 and 21 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 7, prior art does not disclose or suggest: “providing a differential magnetic field sensor in a sensing layer, the sensing layer being arranged above the base layer, the insulation layer and the shielding layer in the stacking direction, the differential magnetic field sensor being arranged on an opposite side of the electrical shield with respect to the primary current bar to detect a magnetic field in the area of the at least two antiparallel segments, the differential magnetic field sensor at least partially overlapping the structured area, wherein the structured area is configured to reduce formation of eddy currents in an area around the differential magnetic field sensor, and wherein the structured area has a conductive arm extending in a cut-out, and the structured area extends beyond an outer circumference of the differential magnetic field sensor by 3% to 10% of a footprint of the differential magnetic field sensor” in combination with all the limitations of claim 7.
Claims 8-12 are dependent on claim 7 and are therefore also allowed. 
Regarding claim 13, prior art does not disclose or suggest: “detection circuitry for detecting a magnetic field in the area of the approximately U-shaped conductor, the magnetic field being caused by the current to be measured, at least part of the detection circuitry being arranged above the structured area of the electrical shielding layer, wherein the structured area is configured to reduce formation of eddy currents in an area around the detection circuitry, and wherein the structured area has a conductive arm extending in a cut-out, and the structured area extends beyond an outer circumference of the detection circuitry by 3% to 10% of a footprint of the detection circuitry” in combination with all the limitations of claim 13. 
Claims 15-20 are dependent on claim 13 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868